Citation Nr: 1732867	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-27 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from May 1965 to May 1969.  While on active duty, he served as an airframe repairman specialist.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing loss.

2.  Competent and credible evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is caused by, or related to, his active duty. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim of entitlement to service connection for bilateral hearing loss.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2006); 38 C.F.R. § 3.303.  

If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  It has been established that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d).
Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet.  App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

According to the service treatment records (STRs), the Veteran underwent an enlistment examination in May 1965.  See May 1965 Report of Medical Examination.  The examination report does not indicate that a hearing test with an audiometer was performed.  However, an audiometric test was performed in March 1966.  See March 1966 hearing conservation data (STR).  Results from the audiogram reflect that pure tone thresholds, in decibels, were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
15
10
10
10
10
Left Ear
15
10
10
10
10

A further audiometric test was performed in October 1968.  See October 1968 hearing conservation data (STR).  The results were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
20
15
10
20
25
Left Ear
20
15
10
20
20

The Veteran underwent a separation examination in February 1969.  See February 1969 Report of Medical Examination.  An audiometric test yielded the following results:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
5
0
0
5
5
Left Ear
15
5
5
5
5

In July 2010, the Veteran presented to his private physician with complaints of bilateral hearing loss.  See August 2010 private audiology report by Dr. C.J.  According to the private physician, the Veteran stated he was an aircraft mechanic in the Air Force for 4 years and did not wear hearing protection while he worked on airplanes.  Id.  A word recognition test using Maryland CNC word lists revealed scores of 92 percent in the right ear and 100 percent in the left ear.  Otoacoustic emission (OAE) testing revealed absent emissions in the right ear at all frequencies tested and reduced emissions in the left ear in the frequencies of 1375 to 1687 Hz, 2125 Hz, 1187 Hz, 1875 Hz, and 2375 to 8500 Hz.  

The physician determined, based on a review of the Veteran's history and medical records, that his hearing loss was as likely as not due to his exposure to loud noises in service.  She reasoned that excessive exposure to loud noises, such as the type the Veteran experienced during his service, can result in sensorineural hearing loss, and the test results were consistent with his reports of exposure to loud noises.

A VA examination evaluating the nature etiology of the Veteran's hearing loss was performed in April 2011.  See April 2011 Compensation and Pension Examination Report.  The examination included an audiometric test, the results of which were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
20
20
15
35
45
Left Ear
20
15
15
40
45
In addition, a Maryland CNC Word List Speech Recognition test resulted in a score of 100 percent bilaterally.  The examiner diagnosed the Veteran bilateral high frequency hearing loss.  In his report, the examiner reasoned that the February 1969 separation examination documented normal hearing in both ears and cited medical literature suggesting that there was no scientific support for delayed noise-induced hearing loss onset of weeks, months, or years after the exposure event.  See 2005 National Academies of Science Institute of Medicine (IOM) report, "Noise and Military Service."

The Veteran, through his representative, submitted an appellate brief in January 2017.  See January 2017 Appellate Brief Presentation.  In the brief, the Veteran cited medical literature as supporting evidence of delayed and progressive ear damage due to noise exposure.  See Sharon G. Kujawa & M. Charles Liberman, "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss," 29(45) J. Neurosci. 14077-85 (2009).

At the outset, the Board notes that Veteran's STRs are silent with respect to a diagnosis of hearing loss.  The hearing tests performed in March 1966, October 1968, and February 1969 did not reveal hearing loss for VA disability purposes.  38 C.F.R. § 3.385.  Furthermore, there is no competent and credible evidence of record of a diagnosis or complaints of hearing loss within the year following the Veteran's discharge from active service.  Therefore, service connection cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's claim must meet the criteria for general service connection claims.  38 C.F.R. § 3.303.

Upon review of the record, the Board finds that the competent and credible evidence establishes a current diagnosis of bilateral hearing loss and is in relative equipoise with respect to the question of nexus.  The Board acknowledges that the Veteran served as an airframe repairman specialist in service and, therefore, was likely exposed to acoustic trauma in service.  Both private and VA examinations of record reflect a diagnosis of bilateral hearing loss.  Moreover, the Board notes that the VA examiner's finding of a pure tone threshold of 45 decibels in the frequency of 4,000 Hz bilaterally constitutes hearing loss for VA disability purposes.  38 C.F.R. § 3.385.  The Board finds no reason to doubt the credibility of the examiners.  In weighing the respective probative value of the examinations, the Board notes that the private examiner based her determination, in part, on a review of the Veteran's history and medical records. Although the medical literature cited by the VA examiner suggests that there is no relationship between noise exposure and delayed onset of hearing loss, the Board finds the journal article submitted by the Veteran equally probative of delayed and progressive ear damage caused by noise exposure.

Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


